
	
		I
		111th CONGRESS
		1st Session
		H. R. 1292
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Scott of Virginia
			 (for himself, Mr. Conyers,
			 Mr. Smith of Texas,
			 Mr. Gohmert,
			 Mr. Forbes, and
			 Ms. Jackson-Lee of Texas) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title I of the Omnibus Crime Control and Safe
		  Streets Act of 1968 to establish a National White Collar Crime Center grants
		  program for purposes of improving the identification, investigation, and
		  prosecution of certain criminal conspiracies and activities and terrorist
		  conspiracies and activities.
	
	
		1.Authorization and expansion
			 of National White Collar Crime Center
			(a)In
			 generalTitle I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is
			 amended—
				(1)by redesignating
			 part JJ, as added by section 952 of Public Law 110–315 (relating to Loan
			 Repayment for Prosecutors and Public Defenders), as part LL, and moving such
			 part so that such part follows part KK;
				(2)in part LL, as so
			 redesignated and moved by
			 paragraph (1), by redesignating section
			 3001 as section 3021; and
				(3)by adding at the
			 end the following new part:
					
						MMNational White
				Collar Crime Center grants
							3031.Establishment
				of grants program
								(a)AuthorizationThe Director of the Bureau of Justice
				Assistance is authorized to make grants and enter into contracts with State and
				local criminal justice agencies and nonprofit organizations for the purpose of
				improving the identification, investigation, and prosecution of certain
				criminal activities.
								(b)Certain criminal
				activities definedFor purposes of this part, the term
				certain criminal activity means a criminal conspiracy or activity
				or a terrorist conspiracy or activity that spans jurisdictional boundaries,
				including the following:
									(1)Terrorism.
									(2)Economic crime,
				including financial fraud and mortgage fraud.
									(3)High-tech crime,
				also known as cybercrime or computer crime, including internet-based crime
				against children and child pornography.
									(c)Criminal justice
				agency definedFor purposes
				of this part, the term criminal justice agency, with respect to a
				State or a unit of local government within such State, includes a law
				enforcement agency, a State regulatory body with criminal investigative
				authority, and a State or local prosecution office to the extent that such
				agency, body, or office, respectively, is involved in the prevention,
				investigation, and prosecution of certain criminal activities.
								3032.Authorized
				programsGrants and contracts
				awarded under this part may be made only for the following programs, with
				respect to the prevention, investigation, and prosecution of certain criminal
				activities:
								(1)Programs to
				provide a nationwide support system for State and local criminal justice
				agencies.
								(2)Programs to assist
				State and local criminal justice agencies to develop, establish, and maintain
				intelligence-focused policing strategies and related information
				sharing.
								(3)Programs to
				provide training and investigative support services to State and local criminal
				justice agencies to provide such agencies with skills and resources needed to
				investigate and prosecute such criminal activities and related criminal
				activities.
								(4)Programs to
				provide research support, to establish partnerships, and to provide other
				resources to aid State and local criminal justice agencies to prevent,
				investigate, and prosecute such criminal activities and related
				problems.
								(5)Programs to
				provide information and research to the general public to facilitate the
				prevention of such criminal activities.
								(6)Programs to
				establish National training and research centers regionally, including within
				Virginia, Texas, and Michigan, to provide training and research services for
				State and local criminal justice agencies.
								(7)Any other programs
				specified by the Attorney General as furthering the purposes of this
				part.
								3033.ApplicationTo be eligible for an award of a grant or
				contract under this part, an entity shall submit to the Director of the Bureau
				of Justice Assistance an application in such form and manner, and containing
				such information, as required by the Director.
							3034.Rules and
				regulationsThe Director of
				the Bureau of Justice Assistance shall promulgate such rules and regulations as
				are necessary to carry out this part, including rules and regulations for
				submitting and reviewing applications under
				section
				3033.
							.
				(b)Authorization of
			 appropriationSection 1001(a)
			 of such Act (42 U.S.C. 3793) is amended by adding at the end the following new
			 paragraph:
				
					(26)There is
				authorized to be appropriated to carry out part MM—
						(A)$25,000,000 for
				fiscal year 2010;
						(B)$28,000,000 for
				fiscal year 2011;
						(C)$31,000,000 for
				fiscal year 2012;
						(D)$34,000,000 for
				fiscal year 2013;
						(E)$37,000,000 for
				fiscal year 2014; and
						(F)$40,000,000 for
				fiscal year
				2015.
						.
			
